IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Walter and Dustine Mercy,             :
and William Tollinger, as             :
Attorney-in-Fact for Betty            :
Tollinger,                            :
                    Appellants        :
                                      :
            v.                        :   No. 900 C.D. 2017
                                      :
Zoning Hearing Board of Cross         :
Roads Borough, and                    :
Lauer Bros. Properties, LLC           :


                                   ORDER

             NOW, August 14, 2018, having considered appellants’ application for

reargument and appellee Lauer Bros. Properties, LLC’s answer in response thereto,

the application is denied.




                                          MARY HANNAH LEAVITT,
                                          President Judge